United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-3334
                         ___________________________

                              United States of America,

                         lllllllllllllllllllllPlaintiff - Appellee,

                                            v.

                                   Darron Van Hill,

                       lllllllllllllllllllllDefendant - Appellant.
                                        ____________

                     Appeal from United States District Court
                     for the Southern District of Iowa - Central
                                   ____________

                            Submitted: February 10, 2022
                              Filed: February 28, 2022
                                   [Unpublished]
                                   ____________

Before COLLOTON, SHEPHERD, and GRASZ, Circuit Judges.
                         ____________

PER CURIAM.

      Darron Van Hill appeals after the district court1 revoked his supervised release
and imposed a term of imprisonment, followed by an additional term of supervised

      1
       The Honorable Robert W. Pratt, United States District Judge for the Southern
District of Iowa.
release. His counsel has moved to withdraw and has filed a brief challenging the
prison sentence as substantively unreasonable.

       After reviewing the record under a deferential abuse-of-discretion standard, we
conclude the district court did not impose a substantively unreasonable sentence. See
United States v. Miller, 557 F.3d 910, 917 (8th Cir. 2009) (standard of review). The
district court sufficiently considered the relevant statutory sentencing factors and did
not overlook a relevant factor, give significant weight to an improper or irrelevant
factor, or commit a clear error of judgment in weighing relevant factors. See 18
U.S.C. § 3583(e); Miller, 557 F.3d at 917. The sentence is below the statutory limits,
see § 3583(e)(3), and is presumptively reasonable because it is within the applicable
policy statement range in the United States Sentencing Guidelines Manual, see
U.S.S.G. § 7B1.4(a); United States v. Petreikis, 551 F.3d 822, 824-25 (8th Cir. 2009).

      Accordingly, we affirm the judgment, and we grant counsel’s motion to
withdraw.
                    ______________________________




                                          -2-